F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          DEC 24 2002
                                   TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                               Clerk

 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,                     No. 01-2341
          v.                                          (D. New Mexico)
 SAMUEL ALLEN PRINGLE,                           (D.C. No. CR-00-1242-LH)

               Defendant - Appellant.


                             ORDER AND JUDGMENT         *




Before O’BRIEN , McWILLIAMS , and ANDERSON , Circuit Judges.




      Reserving the right to appeal the district court’s denial of his motion to

suppress evidence, Appellant Samuel Pringle pled guilty to possessing with intent

to distribute more than 50 grams of a substance containing methamphetamine, in

violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)B), and 18 U.S.C. § 2, and was

sentenced to 70 months imprisonment. On appeal, Mr. Pringle contends that: (1)

when stripped of improper material, the affidavit in support of the search warrant


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
was insufficient to establish probable cause; (2) the warrant was not sufficiently

particular in its description of the items to be seized or the criminal activity

alleged; and (3) the officers exceeded the scope of the warrant when they opened

a locked safe in Pringle’s residence. Exercising jurisdiction pursuant to 28

U.S.C. § 1291, we affirm.



                                  BACKGROUND

      On the evening of August 16, 2000, Officers Scott and Briseno of the

Region II Narcotics Task Force in New Mexico conducted a “knock and talk” at

the home of Samuel Pringle and Darcy Clevenger. The previous day a fellow

narcotics officer, Officer Burnham, had told them that two sources, a confidential

informant with whom he was working and an anonymous concerned citizen, had

informed him that Pringle was growing and drying marijuana in his house.

      Without getting a warrant, Scott and Briseno proceeded to Pringle’s house

in hopes of getting further information supporting probable cause to search the

house. As they approached the house, Scott noticed a strong scent of air

freshener, which, from his training, he knew was often used by drug dealers to

mask the smell of drugs. When Pringle opened the door Scott smelled an

“overwhelming” odor of “raw” marijuana coming from inside the house,

whereupon the officers sought, but were denied, permission to enter the house and


                                          -2-
talk with Pringle. Scott informed Briseno, who had also smelled the marijuana,

that he had smelled marijuana. He then asked Pringle if anyone else was in the

house. Pringle told them that only Darcy Clevenger, his girlfriend, was inside.

      Officer Briseno stepped inside the home and asked Clevenger to come

outside. After she complied he conducted a quick sweep of the house because he

feared someone else might be inside destroying evidence. He also believed the

sweep was necessary to insure his and Scott’s safety against potential attack from

others who might still be inside the house. While inside, Briseno saw growing

marijuana plants as well as marijuana drying.

      While Briseno was conducting the sweep, Scott told Pringle that he had

smelled a strong odor of marijuana coming from inside the house. According to

Scott, Pringle replied that he smoked a lot of marijuana and that there was a

quarter or a half pound of marijuana inside the house.

      After Briseno was finished with the sweep, Scott asked Pringle if they

could continue the conversation inside the house. Scott claimed, and Pringle

denied, that Pringle consented. In any event, the questioning moved inside the

house. While inside the house, Scott saw growing marijuana plants and marijuana

drying.

      Together with backup officers who had since arrived at the scene, Briseno

detained Pringle and Clevenger while Scott went to get a warrant. In his affidavit


                                         -3-
requesting a warrant, Scott relied on the following facts to establish probable

cause: (1) the tip from the confidential informant; (2) the tip from the anonymous

concerned citizen; (3) the overpowering smell of air freshener; (4) the smell of

raw marijuana emanating from the house; (5) Pringle’s statement that there was a

quarter pound of marijuana inside the house; (6) Pringle’s statement that he

smoked a lot of marijuana; (7) Officer Briseno’s observation of marijuana inside

the house; and (8) Officer Scott’s observation of marijuana inside the house. The

magistrate judge issued a warrant directing the police to search anything within

the curtilage of the house and to seize any item among a long list of items related

to drug use, manufacture, and sale.

      Scott then returned with the warrant, and the officers commenced a search.

In the course of the search the officers found two locked safes in one of the

bedrooms. Scott obtained the keys from Pringle and opened the safes. In one of

the safes he found a substance that was identified as methamphetamine.

      Pringle was charged with possessing with intent to distribute more than 50

grams of a substance containing methamphetamine in violation of 21 U.S.C.

§§ 841(a)(1), 841(b)(1)B), and 18 U.S.C. § 2.

      Subsequently Pringle filed a motion in district court to suppress the

evidence obtained during the search of his home. He argued that the evidence

should be suppressed because: (1) he alleged that some of the information upon


                                         -4-
which probable cause was based was illegally obtained and when that information

was excluded from consideration, the affidavit did not provide sufficient basis to

find probable cause; (2) the warrant was not sufficiently particular because it

allowed the officers to seize “anything within the curtilage” of the house, the list

of items to be seized did not effectively constrain the officers, and the allegation

of criminal activity was not specific enough; and (3) the officers exceeded the

scope of the warrant by opening a locked safe that was found in the residence.

      After a hearing, the district court found that Pringle had not consented,

either initially or after Briseno’s protective sweep, to a search of his house and

that there were no exigent or other circumstances justifying a warrantless entry

into the house. Therefore, the court excluded items 7 and 8   1
                                                                  (the marijuana seen

by the officers inside the house) from the affidavit. It then found that the

remaining evidence in the affidavit was sufficient to establish a substantial basis

for probable cause. The court rejected Pringle’s other arguments for suppression

and denied his motion to suppress.




      1
        It is not clear from the district court’s opinion whether it also excluded
items 5 and 6 – the statements allegedly made by the Appellant that there was a
quarter pound of marijuana in the house and that he smoked a lot of marijuana. It
is clear, however, that the district court did not rely on these statements in its
opinion. Because we find that even without these statements there were sufficient
facts on the record for the magistrate to have a substantial basis to find probable
cause, we need not determine whether these statements were illegally obtained.

                                           -5-
       On appeal, Pringle renews the arguments he made in his motion to

suppress.



                                       DISCUSSION

       I.     Probable Cause for the Issuance of the Warrant

       The Fourth Amendment provides that “no Warrants shall issue, but upon

probable cause.” U.S. Const. amend IV. “In determining whether probable cause

supported the issuance of a search warrant, we give ‘great deference’ to the

decision of the issuing magistrate.”    United States v. Cusumano , 83 F.3d 1247,

1250 (10th Cir. 1996) (quoting     United States v. Williams , 45 F.3d 1481, 1485

(10th Cir. 1995)); see Illinois v. Gates , 462 U.S. 213, 236 (1983). Accordingly

we ask only whether the issuing magistrate had a “substantial basis” under the

totality of the circumstances for finding probable cause.    See Gates , 462 U.S. at

238; see also Cusumano , 83 F.3d at 1250 . “In our review, we may disregard

allegedly tainted material in the affidavit and ask whether sufficient facts remain

to establish probable cause.”    Cusumano , 83 F.3d at 1250 (citing   Franks v.

Delaware , 438 U.S. 154, 171-72 (1978)).

       As indicated above, the district court found that because the initial entry

into the house was improper, the evidence obtained while Officers Briseno and

Scott were in the house prior to obtaining the search warrant could not be a part


                                            -6-
of the probable cause calculus.   See Mem. Op. and Order at 7 R. Vol. I, tab 39.

After excising that material, the following facts from the affidavit remained:

(1) a confidential informant, with whom a fellow narcotics officer was working,

informed the police that Pringle was growing and drying marijuana in his home;

(2) an anonymous concerned citizen provided a similar tip; (3) Officer Scott

smelled a strong odor of air freshener, which he knew was used to mask the odor

of controlled substances, emanating from the house prior to knocking on the door;

and (4) Officer Scott smelled the odor of “raw marijuana” coming from inside the

house when Pringle opened the door.   2



      Pringle first argues that the evidence from the confidential informant

should be treated as an anonymous tip because there is nothing in the affidavit

that attests to the informant’s basis of knowledge or reliability as a source of

information. We disagree. The affidavit avers that the confidential informant

was a person with whom Officer Burnham, a police officer in the Narcotics

Division, was working. The magistrate could reasonably deduce that a

confidential informant working with an officer in the Narcotics Division was



      2
        The district court’s ruling on the motion to suppress focused largely on the
smell of marijuana as the basis for probable cause. Though it is not clear whether
the district court found probable cause on the basis of smell alone, we need not
pursue the point since the affidavit as excised alleged more than smell. See Ruiz
v. McDonnell, 299 F.3d 1173, 1182 (10th Cir. 2002) (noting that “we may affirm
on any grounds supported by the record”).

                                          -7-
known to the officer and that the information given was more reliable than an

anonymous tip. Supported by this and the facts regarding odor discussed below,

the information given by the anonymous tipster could also be taken into account

by the magistrate in the affidavit.

       Pringle next challenges the odor evidence. He alleges that the district

court’s factual finding that the officers smelled marijuana when Pringle opened

the door was clearly erroneous. We review the district court’s factual findings for

clear error and interpret all evidence in the light most favorable to the district

court’s ruling.   United States v. Hudson , 210 F.3d 1184, 1190 (10th Cir. 2000).

Viewed in the light most favorable to the government, Officer Scott’s testimony

at the hearing on the motion to suppress that there were fans blowing directly

from the rooms where the marijuana was drying to the front door was sufficient to

establish that, notwithstanding the relatively small amount of marijuana and the

attempts to mask its smell, the officers could have smelled the marijuana while

standing on the front porch. Tr. of Mot. to Suppress Proceedings at 41-42, R.

Vol. III.

       Pringle also contends that Officer Scott’s affidavit does not suffice under

the standard established in   Johnson v. United States , 333 U.S. 10 (1948) because

the magistrate had no basis on which to conclude that Scott was trained to detect

the odor of marijuana.   Id. at 13 (holding that magistrate must find affiant


                                           -8-
qualified to recognize an odor). To the contrary, the affidavit avers that Scott has

received training in “the detection . . . of crimes relating to the controlled

substance laws of the State of New Mexico.” Aff. for Search Warrant at 3, R.

Vol. I, tab 20, Exhibit C. It also established that he was assigned to the Region II

Narcotics Enforcement Task Force.      See id. Evidence of training and experience

in the field of drug crime investigation is sufficient to establish a substantial basis

on which the magistrate could conclude that Officer Scott was trained to

recognize the odor of marijuana. The magistrate could also conclude that Scott’s

training alerted him to the use of air freshener as a masking agent, thus giving the

magistrate an additional factor to consider in his probable cause determination.

      We conclude that the facts remaining in the affidavit were more than

sufficient for the magistrate properly to conclude that there was a substantial

probability that contraband – marijuana – and evidence of a crime – cash and

other accouterments of drug manufacture and sale – would be found at the

location specified in the search warrant.



      II.    Scope of the Warrant

      Pringle claims that the warrant was insufficiently particular in three ways:

(1) it allowed the officers to seize “anything within the curtilage” of the house;

(2) the length of the list of items to be seized together with language that the


                                            -9-
search was “not limited to” those items gave the officers too much discretion in

what they could seize; and (3) the warrant did not adequately describe the

criminal activity alleged. We review all of these claims de novo.           See United

States v. Guidry , 199 F.3d 1150, 1154 (10th Cir. 1999).

       The Fourth Amendment requires that a warrant “describe the items to be

seized with sufficient particularity to prevent a ‘general, exploratory rummaging

in a person’s belongings.’”    United States v. Snow , 919 F.2d 1458, 1461 (10th

Cir. 1990) (quoting Coolidge v. New Hampshire , 403 U.S. 443, 467 (1971)).

“The particularity requirement ensures that a search is confined in scope to

particularly described evidence relating to a specific crime for which there is

demonstrated probable cause.”      Voss v. Bergsgaard , 774 F.2d 402, 404 (10th Cir.

1985). “We apply a practical test to this requirement . . . . [A] warrant’s

description of things to be seized is sufficiently particular if it allows the searcher

to reasonably ascertain and identify the things authorized to be seized.”        United

States v. Finnigin , 113 F.3d 1182, 1186-87 (10th Cir. 1997) (quotation omitted).

       Pringle cites no case to support his first argument, that a warrant

authorizing the police to search “anything within the curtilage” is insufficiently

particular in its description of the items to be seized. Taken in context, the

language Pringle challenges describes the place to be searched, not the items to be

seized. See Aff. for Search Warrant at 3-4, R. Vol. I, tab 20, Exhibit C. Indeed,


                                            -10-
he concedes that he “does not argue that there were areas at the residence where

officers could not go using the warrant.” Appellant’s Br. at 28. Therefore his

attack on the “anything within the curtilage” language is misplaced.

       Pringle next challenges the list of items to be seized. The warrant directed

the officers to seize:

       drugs packaging materials such as baggies, tools for cutting, such as
       razor blades or knives, scales for weighing [drugs], booklets on how
       to cultivate marijuana, equipment used to cultivate marijuana, and
       records of their illicit dealings on notepads or other similar paper
       products, or on computer hard drives or floppy drives . . . cash . . .
       property which may indicate ownership or use of the above described
       location and vehicles, including, but not limited to letters addressed
       to the occupants, insurance and registration papers, notes, photos,
       and clothes that indicate the size, age and sex of the occupants.

Aff. for Search Warrant at 5, R. Vol. I, tab 20, Exhibit C. He cites no case

supporting his argument that lists such as this violate the Fourth Amendment.

Furthermore, we have upheld a nearly identical warrant, which also included a

“but not limited to” clause.   See United States v. Sullivan , 919 F.2d 1403, 1424

and n.31 (10th Cir. 1990). Though broadly drawn, in cases dealing with probable

drug trafficking, such lists provide the particularity that allows searchers to

“reasonably ascertain and identify the things authorized to be seized,” as required

by the Fourth Amendment.       Finnigin , 113 F.3d at 1187 (quotation omitted);   see

United States v. Wicks , 995 F.2d 964, 973 (10th Cir. 1993) (“We have upheld

search warrants cast in comparably broad terms, where the subject of the search


                                           -11-
was a drug trafficking or drug dealing business, and where circumstances

permitted only a more general listing of the items to be seized.”). While we

recognize that the warrant in this case authorized the officers to examine many

documents and items of a personal nature, “allowing some latitude in this regard

simply recognizes the reality that few people keep documents of their criminal

transactions in a folder marked ‘drug records.’”   United States v. Riley , 906 F.2d
841, 845 (2nd Cir. 1990).

       Finally, Pringle argues that the search warrant was insufficiently particular

because it did not specify whether the criminal activity alleged was “drug

possession, drug manufacture, or drug distribution.” Appellant’s Br. at 28.

Pringle cites no case requiring the type of specificity that he seeks. Rather, what

is required of a warrant, including its description of the criminal activity alleged,

is that it “allow the executing officers to distinguish between items that may and

may not be seized.”   United States v. Leary , 846 F.2d 592, 602 (10th Cir. 1998).

We conclude that the description of criminal activity in the affidavit, which was

incorporated into the search warrant, was specific enough to accomplish this

purpose.




                                           -12-
       III.   Search of the Safes

       Pringle’s final argument is that a warrant authorizing a search of a house

does not authorize the search of locked safes within the house. In effect, he

contends that every time the police find a locked safe they must suspend the

search to get an additional warrant. We disagree.

              A lawful search of fixed premises generally extends to the
       entire area in which the object of the search may be found and is not
       limited by the possibility that separate acts of entry or opening may
       be required to complete the search. Thus, a warrant that authorizes
       an officer to search a home for illegal weapons also provides
       authority to open closets, chests, drawers, and containers in which
       the weapon might be found . . . . [N]ice distinctions between closets,
       drawers, and containers . . . must give way to the interest in the
       prompt and efficient completion of the task at hand.

United States v. Ross , 456 U.S. 798, 820-21 (1982) (footnote omitted). “This rule

applies equally to all containers.”    Id. at 822. Following this rule, we have

allowed the search of a locked safe where the items in the search warrant were

likely to be found therein.    See Snow , 919 F.2d at 1461 (“The locked safe was a

likely source for the specified documents and could therefore be opened.”). Here

the warrant directed the officers to seize cash.    3
                                                        A locked safe is a “likely source”



       Pringle argues for the first time on appeal that without the observation of
       3

the marijuana by Officers Scott and Briseno when they were illegally in the house
there would be no basis to conclude that Pringle was selling marijuana rather than
simply growing it for personal consumption. There would, therefore, be no basis
to search for cash, thus undermining the district court’s ruling that the search for
cash justified the opening of the safes. We review arguments raised for the first
                                                                        (continued...)

                                             -13-
for cash. Therefore, as the district court found, the search warrant directing the

officers to search for cash authorized the opening of the safes. No additional

warrant was necessary.



                                  CONCLUSION

      For the foregoing reasons the decision of the district court is AFFIRMED.

                                                ENTERED FOR THE COURT


                                                Stephen H. Anderson
                                                Circuit Judge




      3
       (...continued)
time on appeal for plain error. United States v. Avery, 295 F.3d 1158, 1182-82
(10th Cir.), cert. denied, 123 S. Ct. 546 (2002). There was no plain error here.

                                         -14-